Case: 3:14-cr-00023-TMR-MRM Doc #: 156 Filed: 05/12/20 Page: 1 of 4 PAGEID #: 1682




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                               Plaintiff,            :       Case No. 3:14-cr-023
                                                             Also 3:20-cv-181

                                                             District Judge Thomas M. Rose
       -   vs   -                                            Magistrate Judge Michael R. Merz

DEMIAN PINA,

                               Defendant.            :



                       REPORT AND RECOMMENDATIONS


       This criminal case is before the Court on Defendant’s Motion to Vacate pursuant to 28

U.S.C. § 2255 (ECF No. 153). As with all petitions for post-conviction relief at the Dayton

location of court, it has been referred to the undersigned under General Order Day 13-01. The

Motion is before the Court for initial review pursuant to Rule 4(b) of the Rules Governing §

2255 Proceedings which provides:

                The judge who receives the motion must promptly examine it. If it
                plainly appears from the motion, any attached exhibits, and the
                record of prior proceedings that the moving party is not entitled to
                relief, the judge must dismiss the motion and direct the clerk to
                notify the moving party. If the motion is not dismissed, the judge
                must order the United States to file an answer, motion, or other
                response within a fixed time, or take other action the judge may
                order.



                                                 1
Case: 3:14-cr-00023-TMR-MRM Doc #: 156 Filed: 05/12/20 Page: 2 of 4 PAGEID #: 1683




Litigation History



       Defendant was indicted February 25, 2014, on five counts of distribution of child

pornography and two counts of possession of child pornography (Indictment, ECF No. 5). The

case was tried to a jury in June 2015 and Pina was convicted on all counts (Verdicts, ECF No. 66).

On August 30, 2016, the Court sentenced Pina to 210 months imprisonment on counts one through

five and 120 months on counts six and seven with all sentences to run concurrently (Minutes, ECF

No. 102; Judgment, ECF No. 103).

       Pina appealed and the Sixth Circuit affirmed, United States v. Pina, Case No. 16-4006 (6th

Cir. Feb. 16, 2018)(unpublished; copy at ECF No. 142), cert. denied sub nom. Pina v. United

States, Case No. 18-7505 (Mar. 5, 2019.)



                                           Analysis



       As this chronology shows, the Supreme Court of the United States denied review on

certiorari on March 5, 2019. In 1996 Congress enacted the Antiterrorism and Effective Death

Penalty Act of 1996 (Pub. L. No 104-132, 110 Stat. 1214)(the "AEDPA") which provides a statute

of limitations for Motions to Vacate. 28 U.S.C. § 2255(f) provides:

               A one-year statute of limitations shall apply to a motion under this
               section. The limitations period shall run from the latest of –

               (1) the date on which the judgment of conviction becomes final;

               (2) the date on which the impediment to making a motion created
               by government action in violation of the Constitution or laws of
               the United States is removed, if the movant was prevented from
               making a motion by such governmental action;

                                                2
Case: 3:14-cr-00023-TMR-MRM Doc #: 156 Filed: 05/12/20 Page: 3 of 4 PAGEID #: 1684




                (3) the date on which the right asserted was initially recognized by
                the Supreme Court, if that right has been newly recognized by the
                Supreme Court and made retroactively applicable to cases on
                collateral review; or

                (4) the date on which the facts supporting the claim or claims
                presented could have been discovered through the exercise of due
                diligence.


       As an incarcerated person, Pina is entitled to a filing date for his Petition of the date on

which he deposited it in the prison mailing system addressed to the Clerk for filing. According to

the Motion, that date was May 7, 2020; the Motion was received and docketed by the Clerk on

May 11, 2020.

       Because Pina sought review by certiorari in this case, his conviction became final on the

date the Supreme Court denied relief, March 5, 2019. Therefore the statute of limitations began

to run on that date and expired one year later on March 6, 2020. Because Pina’s to Vacate was not

filed until two months later, it is subject to dismissal under 28 U.S.C. § 2255(f).




Conclusion



       Based on the foregoing analysis, it is respectfully recommended that the Motion to Vacate

be dismissed with prejudice. Because reasonable jurists would not disagree with this conclusion,

it is also recommended that Petitioner be denied a certificate of appealability and that the Court




                                                  3
Case: 3:14-cr-00023-TMR-MRM Doc #: 156 Filed: 05/12/20 Page: 4 of 4 PAGEID #: 1685




certify to the Sixth Circuit that any appeal would be objectively frivolous and should not be

permitted to proceed in forma pauperis.



May 11, 2020.

                                                           s/ Michael R. Merz
                                                          United States Magistrate Judge




                           NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
accompanied by a memorandum of law in support of the objections. A party may respond to
another party’s objections within fourteen days after being served with a copy thereof. Failure to
make objections in accordance with this procedure may forfeit rights on appeal.




                                                4
